--------------------------------------------------------------------------------

Exhibit 10.2
 
GUARANTY
 
Dated as of August 22, 2012
 
THE INDEBTEDNESS OF MOTORCAR PARTS OF AMERICA, INC., A NEW YORK CORPORATION
(“MPA”), EVIDENCED BY THIS INSTRUMENT IS SUBORDINATED TO THE PRIOR PAYMENT IN
FULL OF THE SENIOR OBLIGATIONS (AS DEFINED IN THE SUBORDINATION AGREEMENT
REFERENCED BELOW) PURSUANT TO, AND TO THE EXTENT PROVIDED IN, THE SUBORDINATION
AGREEMENT, DATED AS OF AUGUST 22, 2012, MADE BY EACH OF THE SUBORDINATED
CREDITORS REFERRED TO THEREIN AND MPA IN FAVOR OF CERBERUS BUSINESS FINANCE,
LLC, A DELAWARE LIMITED LIABILITY COMPANY (“CBF”), AS COLLATERAL AGENT FOR THE
SENIOR SECURED CREDITORS REFERRED TO THEREIN (THE “COLLATERAL AGENT”) (AS THE
SAME MAY BE AMENDED, RESTATED, SUPPLEMENTED, RENEWED, EXTENDED, REPLACED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “SUBORDINATION AGREEMENT”).
 
This GUARANTY (as amended, modified, renewed, restated, or replaced from time to
time, this “Guaranty”) is made by MPA in favor of Wanxiang America Corporation,
a Kentucky corporation (“WAC”).
 
RECITALS
 
A.          WAC has agreed to extend credit to Fenwick Automotive Products
Limited, a corporation incorporated under the laws of Ontario (“Fenco”), in
connection with purchases of automotive parts and components by Fenco from WAC,
pursuant to the terms and conditions of that certain Revolving Credit/Strategic
Cooperation Agreement, dated as of the date hereof, by and among MPA (solely for
purposes of Specified Provisions (as defined therein)), Fenco and WAC (as
amended, modified, restated, renewed or replaced from time to time, the “Credit
Agreement”).
 
B.           MPA owns, directly or indirectly, all of the outstanding equity
interests in Fenco.
 
C.           Pursuant to the Credit Agreement, MPA has agreed to guaranty the
Obligations (as defined in the Credit Agreement) of Fenco with respect to the
Fenco Credit Line (as defined in the Credit Agreement), subject to the terms and
conditions hereof.
 
D.          The financing evidenced by the Credit Agreement is and will continue
to be of substantial value and material benefit to MPA.
 
E.           The execution and delivery of this Guaranty is a condition
precedent to the agreement of WAC to enter into the Credit Agreement and the
documents and instruments executed and delivered in connection therewith.
 
 
 

--------------------------------------------------------------------------------

 
 
F.           Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, MPA hereby agrees as follows:
 
Section 1.              Guaranty.
 
(a)           In consideration of the financial accommodation heretofore, now,
or hereafter at any time made or given by WAC to Fenco, MPA hereby guarantees
absolutely and unconditionally the prompt payment when due, whether at maturity,
by declaration, by demand or otherwise, at any and all times thereafter, and as
otherwise set forth herein, of all Obligations of Fenco (such Obligations, to
the extent not paid by Fenco, being the “Guaranteed Liabilities”); provided,
however, that MPA’s liability with respect to its guaranty of the Obligations
hereunder shall be reduced dollar-for-dollar by (i) any amount paid by MPA in
respect of the Obligations and (ii) the amount of Sold Obligations sold to MPA
upon exercise of the WAC Sale Option pursuant to Section 2(a) hereof, up to a
maximum of $8,000,000.00 (the “Reduction”).  This is a guaranty of payment and
performance, and not of collection.
 
(b)           In addition, MPA agrees to pay or reimburse WAC for an amount
equal to all reasonable and documented costs and expenses of enforcing and
preserving its rights under and with respect to, this Guaranty (including
reasonable and documented legal fees and time charges of a single outside
counsel to WAC, whether in or out of court, in original or appellate proceedings
or in bankruptcy).
 
(c)           Notwithstanding anything to the contrary contained in this
Guaranty but subject to the Reduction, the maximum aggregate liability of MPA
under this Guaranty for the payment of money shall not exceed $22,000,000.00 (of
which $2,000,000 shall only be for accrued interest and other amounts payable
and not for purchases of automotive parts and components), plus any other
amounts described under Section 1(b) above (such limitation, the “Limitation”).
 
(d)           This Guaranty shall remain in full force and effect:
 
(i)           notwithstanding the fact that from time to time there may be no
outstanding Obligations; and
 
(ii)          until the Guaranteed Liabilities and all other amounts payable
pursuant to this Guaranty have been fully paid (other than contingent
indemnification obligations as to which no claim has been made), and any
obligation of WAC to extend credit to Fenco under the Fenco Credit Line, have
terminated (for the avoidance of doubt, this Guaranty shall remain in full force
and effect so long as Fenco has any obligations under the Credit Agreement
(other than contingent indemnification obligations as to which no claim has been
made)).
 
(e)           Subject to Section 5, this Guaranty shall terminate upon the later
of (A) the Termination Date and (B) the payment of all Guaranteed Liabilities
(other than contingent indemnification obligations as to which no claim has been
made).
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.              WAC Sale Option.
 
(a)           General.
 
(i)           Subject to Section 2(b) and Section 2(f) hereof, at any time and
from time to time after the earlier to occur of (A) July 1, 2014 and (B) the
occurrence of an Event of Default (after giving effect to the grace period
applicable to Curable Defaults described in the last paragraph of Section 6.1 of
the Credit Agreement), WAC may elect (the “WAC Sale Option”) to sell to MPA, and
upon such election, MPA shall purchase from WAC, all or any portion of the
Obligations then outstanding in exchange for, at MPA’s option (subject to
Section 2(a)(ii) hereof), either (x) a number of duly authorized, validly
issued, fully paid and nonassessable shares of Common Stock (excluding any
fractional share) as is determined by dividing the dollar amount of Obligations
being so sold (the “Sold Obligations”) by the Sold Obligations Sale Price (as
defined below) (such shares referred to herein as the “Sold Obligations
Shares”), or (y) subject to the Subordination Agreement and the Limitation, cash
in an amount equal to 135% of the Sold Obligations; provided, however, that MPA
shall have no further obligations under this Section 2 after it has completed
the purchase, in one or more transactions, of Sold Obligations in an aggregate
amount of $8,000,000.00.  The “Sold Obligations Sale Price” shall initially be
$7.75 per share.  If MPA at any time subdivides (by any stock split, stock
dividend or otherwise) one or more classes of its outstanding shares of Common
Stock into a greater number of shares, the Sold Obligations Sale Price in effect
immediately prior to such subdivision shall be proportionately reduced, and if
MPA at any time combines (by reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Sold Obligations Sale Price in effect immediately prior to such
combination shall be proportionately increased.
 
(ii)          MPA may not elect to deliver Sold Obligations Shares pursuant to
Section 2(a)(i)(x) unless (A) either a registration statement is available for
the immediate resale of such Sold Obligations Shares or such Sold Obligations
Shares are otherwise freely tradable under the Securities Act of 1933, as
amended (the “Securities Act”), and (B) the Common Stock is then listed on a
national securities exchange.  WAC shall not receive, and MPA may not elect to
deliver, cash pursuant to Section 2(a)(i)(y) if such cash payment would (i)
result in a breach of or default under the Subordination Agreement or (ii) be
required to be paid over to the Collateral Agent pursuant to the Subordination
Agreement.  If, upon any exercise of the WAC Sale Option, MPA is unable either
to (1) deliver Sold Obligations Shares that are freely tradable under the
Securities Act on a national securities exchange, or (2) deliver cash for such
Sold Obligations in accordance with Section 2(a)(i), then WAC shall have the
option to either (x) rescind such exercise of the WAC Sale Option, or (y)
subject to the Subordination Agreement and the Limitation, receive the Other
Consideration (as defined below) with respect to such exercise of the WAC Sale
Option.  If WAC elects to receive the Other Consideration pursuant to the
foregoing consideration, subject to the Subordination Agreement and the
Limitation, MPA shall deliver the Other Consideration within the time periods
set forth in Section 2(c) hereof.  As used herein, “Other Consideration” means
Sold Obligations Shares that are restricted as to transfer under the Securities
Act and/or not listed on a national securities exchange, plus cash in an amount
equal to 35% of such Sold Obligations.
 
(iii) Notwithstanding anything herein or in the Credit Agreement to the
contrary, immediately following MPA’s purchase of Sold Obligations pursuant to
exercise of WAC Sale Option as set forth in Section 2(a)(i), such Sold
Obligations shall be deemed satisfied and cancelled for all purposes.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Exercise of WAC Sale Option.  If WAC wishes to exercise the WAC
Sale Option, in whole or in part, it shall furnish to MPA a written notice (a
“WAC Sale Notice”) notifying MPA of its election to exercise the WAC Sale Option
and specifying the amount of Sold Obligations subject to such WAC Sale
Notice.  Within ten (10) business days after its receipt of the WAC Sale Notice,
MPA shall notify WAC of its election to either issue Sold Obligations Shares or
pay cash in exchange for the Sold Obligations specified in such WAC Sale
Notice.  If MPA fails to notify WAC of its election during such time period, it
shall be deemed to have elected to pay cash in exchange for the Sold Obligations
specified in such WAC Sale Notice.  If MPA elects or is deemed to have elected
to pay cash in exchange for such Sold Obligations, subject to the Subordination
Agreement and the Limitation, it shall make such payment by wire transfer in
immediately available funds to a bank account designated by WAC no later than
fifteen (15) business days after its receipt of the WAC Sale Notice.  If MPA
elects to issue Sold Obligations Shares in exchange for such Sold Obligations,
it shall deliver such Sold Obligations Shares in accordance with Section 2(c)
hereof.  Notwithstanding anything herein to the contrary, upon delivery of a WAC
Sale Notice, neither Fenco nor MPA (on Fenco’s behalf) may repay all or any
portion of the Obligations subject to such WAC Sale Notice other than as set
forth in Section 2(a).
 
(c)           Delivery of Sold Obligations Shares.
 
(i)           Promptly (but in no event later than five (5) business days after
notifying WAC of its election to issue Sold Obligations Shares) upon any
exercise of the WAC Sale Option, MPA shall issue and deliver to WAC a
certificate for the Sold Obligations Shares issuable upon such exercise, which,
unless otherwise required by law, shall be free of restrictive legends.  MPA
shall, upon request of WAC, use its commercially reasonable efforts to deliver
the applicable number of Sold Obligations Shares electronically through the
Depository Trust Corporation or another established clearing corporation
performing similar functions, if available; provided, however, that MPA may, but
will not be required to, change its transfer agent if its current transfer agent
cannot deliver Sold Obligations Shares electronically through the Depository
Trust Corporation.
 
(ii)          If by the tenth (10th) business day after notifying WAC of its
election to issue Sold Obligations Shares upon any exercise of the WAC Sale
Option, MPA fails to deliver the required number of Sold Obligations Shares in
the manner required pursuant to Section 2(c)(i), then WAC will have the right to
rescind such exercise.  If, by the tenth (10th) business day after notifying WAC
of its election to issue Sold Obligations Shares upon any exercise of the WAC
Sale Option, MPA fails to deliver the required number of Sold Obligations Shares
in the manner required pursuant to Section 2(c)(i), and if after such tenth
(10th) business day and prior to the receipt of such Sold Obligations Shares,
WAC or WAC’s broker purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by WAC of the Sold
Obligations Shares which WAC anticipated receiving upon such exercise (a
“Buy-In”), then MPA, at the discretion of WAC and subject to the Subordination
Agreement and the Limitation, shall pay in cash to WAC the amount by which WAC’s
total purchase price (including brokerage commissions and other reasonable
out-of-pocket expenses, if any) for the shares of Common Stock so purchased,
exceeds the amount obtained by multiplying (A) the number of Sold Obligations
Shares that MPA was required to deliver to WAC in connection with the exercise
at issue by (B) the price at which the sell order giving rise to such obligation
was executed, at which point MPA’s obligation to deliver such certificate (and
to issue the Sold Obligations Shares that MPA was required to deliver to WAC in
connection with the exercise at issue) or credit WAC’s balance account with the
Depository Trust Corporation shall terminate.  WAC shall provide MPA written
notice indicating the amounts payable to WAC in respect of the Buy-In and, upon
request of MPA, reasonable evidence of the amount of such loss.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii)         If, upon any exercise of the WAC Sale Option, MPA elects to
deliver Sold Obligations Shares pursuant to Section 2(a)(i), then MPA’s
obligations to issue and deliver Sold Obligations Shares in accordance with the
terms hereof are absolute and unconditional, irrespective of any action or
inaction by WAC to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by WAC or any other person of any
obligation to MPA or any violation or alleged violation of law by WAC or any
other person, and irrespective of any other circumstance which might otherwise
limit such obligation of MPA to WAC in connection with the issuance of Sold
Obligations Shares.  Nothing herein shall limit WAC’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to MPA’s failure to timely deliver certificates representing Sold
Obligations Shares upon exercise of the WAC Sale Option (assuming such WAC Sale
Option is not settled in cash pursuant to the terms hereof) as required pursuant
to the terms hereof.
 
(iv)         In no event shall WAC be obligated to (i) make any representations
or warranties as to the Sold Obligations Shares or the business of MPA with
respect to the transactions contemplated by this Section 2 other than the
representations and warranties made in the Credit Agreement as of the date
hereof and other than with respect to WAC’s organization, good standing and
authority, its title to the Sold Obligations Shares, no consents and no
conflicts with WAC’s organizational documents and material agreements or (ii)
enter into or be bound by any non-solicitation or non-competition covenants that
purport to bind WAC or any of its affiliates unless otherwise agreed by WAC.
 
(d)           Charges, Taxes and Expenses.  Except as set forth in Section
9.1(c) of the Credit Agreement, WAC shall be responsible for all tax liability
that may arise as a result of receiving Sold Obligations Shares upon exercise of
the WAC Sale Option.
 
(e)           No Fractional Shares.  No fractional shares of Sold Obligations
Shares will be issued in connection with any exercise of the WAC Sale Option
pursuant to this Section 2.  In lieu of any fractional shares which would
otherwise be issuable, MPA shall pay, subject to the Subordination Agreement and
the Limitation, cash equal to the product of such fraction multiplied by the
closing price of one Sold Obligations Share as reported by the applicable
Trading Market (as defined in the Warrant) on the date of the WAC Sale Notice.
 
(f)           Limitation on Equity Issuances.  Notwithstanding anything herein
or in the Warrant to the contrary:
 
 
5

--------------------------------------------------------------------------------

 
 
(i)           in no event shall MPA be obligated to issue more than an aggregate
of 1,032,258 Shares (subject to adjustment for any stock split, stock dividend,
recapitalization or similar transaction) (the “Maximum Shares”) pursuant to one
or more exercises, in one or more transactions, of the Warrant and/or the WAC
Sale Option;
 
(ii)          immediately following issuance of the Maximum Shares pursuant to
exercises of the Warrant and/or the WAC Sale Option, (A) the portion of the
Warrant not exercised prior thereto shall be and become void and of no value and
no further force and effect, and (B) the WAC Sale Option shall be cancelled and
of no further force and effect; and
 
(iii)         upon WAC’s receipt of notice from MPA or the Collateral Agent
specifying the type and amount of any payment default, if applicable, (A) of the
occurrence and continuance of an Event of Default (as defined in the Financing
Agreement, dated as of January 18, 2012, by and among MPA, the lenders from time
to time party thereto (the “Lenders”), Cerberus Business Finance, LLC, as the
collateral agent for the Lenders, and PNC Bank, National Association, as the
administrative agent for the Lenders (as amended, restated, supplemented,
renewed, extended, replaced or otherwise modified from time to time, the
“Financing Agreement”)) described in Section 9.01(a) of the Financing Agreement,
(B) of the occurrence and continuance of an Event of Default (as defined in the
Financing Agreement) described in Section 9.01(c)(i) of the Financing Agreement
arising as a result of MPA’s failure to perform or comply with the financial
covenants in Section 7.03 of the Financing Agreement or (C) that the Senior
Secured Creditors (as defined in the Subordination Agreement) have declared all
of the Senior Obligations (as defined in the Subordination Agreement) to be due
and payable pursuant to Article IX of the Financing Agreement, in each case, WAC
may not exercise the Warrant or the WAC Sale Option until (1) in the case of
clauses (A) and (B) above, the applicable Event of Default has been cured or
waived in writing by the Collateral Agent and (2) in the case of clause (C)
above, all of the Senior Obligations (as defined in the Subordination Agreement)
have been Paid in Full (as defined in the Subordination Agreement).  Nothing
herein or in any other Transaction Document shall preclude WAC, upon receipt of
such notice pursuant to clause (A) above, at its sole option, from lending funds
to MPA for the sole purpose of permitting MPA to cure such Event of Default, and
in such case MPA shall use such funds for the sole purpose of curing such Event
of Default.  MPA shall use its commercially reasonable efforts to maintain
compliance with the provisions of the Financing Agreement described in clauses
(A) and (B) above.
 
(g)           Restrictions of Resale of the Shares.
 
(i)           If WAC wishes to sell any Shares acquired pursuant to this
Guaranty or the Warrant (other than as set forth in Section 2(g)(iv)), WAC must
first offer to MPA the right to purchase all, but not less than all, of the
Shares that WAC may propose to sell (the “Transfer Stock”) at the same price and
on the same terms and conditions as those offered to the prospective transferee
(the “Right of First Refusal”).
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)          If WAC proposes to make a transfer of Transfer Stock that triggers
MPA’s Right of First Refusal pursuant to Section 2(g)(i) (a “Proposed
Transfer”), WAC must deliver a written notice setting forth the terms and
conditions of such transfer (a “Proposed Transfer Notice”) to MPA not later than
thirty (30) days prior to the consummation of such Proposed Transfer.  Such
Proposed Transfer Notice shall contain the material terms and conditions
(including price and form of consideration) of the Proposed Transfer and the
identity of the prospective transferee.  To exercise its Right of First Refusal
under this Section 2(g), MPA must deliver a written notice (the “MPA Notice”) to
the selling holder within fifteen (15) days after delivery of the Proposed
Transfer Notice.  If MPA fails to deliver the MPA Notice within such fifteen
(15)-day period, or if MPA declines to exercise its right to purchase such
Transfer Stock on the terms and conditions set forth in the Proposed Transfer
Notice, WAC shall be free to sell all, but not less than all, of such Transfer
Stock to the prospective transferee on terms and conditions substantially
similar to (and in no event more favorable than) the terms and conditions set
forth in the Proposed Transfer Notice, it being understood and agreed that such
sale shall be consummated within forty-five (45) days after receipt of the
Proposed Transfer Notice by MPA and, if such sale is not consummated within such
forty-five (45) day period, such sale shall again become subject to the Right of
First Refusal on the terms set forth herein.
 
(iii)         If the consideration proposed to be paid for the Transfer Stock is
in property, services or other non-cash consideration, the fair market value of
the consideration shall be as determined in good faith by MPA’s Board of
Directors and as set forth in the MPA Notice.  If MPA cannot for any reason pay
for the Transfer Stock in the same form of non-cash consideration, MPA may,
subject to the Subordination Agreement and the Limitation, pay the cash value
equivalent thereof, as determined in good faith by MPA’s Board of Directors and
as set forth in the MPA Notice.  The closing of the purchase of Transfer Stock
by MPA shall take place, and all payments from MPA shall have been delivered to
WAC, by the later of (A) the date specified in the Proposed Transfer Notice as
the intended date of the Proposed Transfer and (B) forty-five (45) days after
delivery of the Proposed Transfer Notice.
 
(iv)         Notwithstanding the foregoing or anything to the contrary herein,
the Right of First Refusal shall not apply to (A) transfers of Shares to any
affiliate of WAC, (B) pledges of Shares that create a mere security interest in
the pledged Shares, provided that the pledgee thereof agrees in writing in
advance to be bound by and comply with all applicable provisions of this
Guaranty to the same extent as if it were the holder of Shares making such
pledge, (C) transfers to the public pursuant to an effective registration
statement under the Securities Act, or (D) transfers pursuant to “brokers’
transactions,” as such term is defined in Rule 144 of the rules and regulations,
as amended, of the Securities and Exchange Commission promulgated pursuant to
the Securities Act (“Rule 144”); provided that in the case of clauses (A) or
(B), WAC shall deliver prior written notice to MPA of such pledge or transfer
and such shares of Transfer Stock shall at all times remain subject to the terms
and restrictions set forth in this Guaranty and such transferee shall, as a
condition to such transfer, deliver a counterpart signature page to this
Guaranty as confirmation that such transferee shall be bound by all the terms
and conditions of this Guaranty as a holder of Shares (but only with respect to
the securities so transferred to the transferee), including the obligations of
WAC with respect to Proposed Transfers of such Transfer Stock pursuant to this
Section 2(g).  Notwithstanding the foregoing or anything to the contrary herein,
WAC shall have no obligation to comply with any provision of this Section 2(g)
to the extent that payment by MPA to WAC for such Transfer Stock is not
permitted under the Subordination Agreement at the time of such Proposed
Transfer.
 
Section 3.              Unpaid Interest Sale Option.
 
(a)           General.
 
 
7

--------------------------------------------------------------------------------

 
 
(i)           Subject to Section 3(b) and Section 3(f) hereof, at any time and
from time to time during which any interest payment due under the Credit
Agreement has not been made within ninety (90) days following the Due Date for
the purchases giving rise to such interest payment, WAC may elect to sell to MPA
(the “Unpaid Interest Sale Option”), and upon such election, MPA shall purchase
from WAC all or any portion of the interest then due but accrued and unpaid
under the Fenco Credit Line (the “Unpaid Interest”) in exchange for a number of
duly authorized, validly issued, fully paid and nonassessable shares of Common
Stock (excluding any fractional share) as is determined by dividing the dollar
amount of Unpaid Interest being so sold by the Unpaid Interest Sale Price (as
defined below) (such shares referred to herein as the “Unpaid Interest
Shares”).  The “Unpaid Interest Sale Price” shall initially be the lower of (A)
$7.75 per share (the “Fixed Price”) and (B) 105% of the Market Value (as defined
below).  If MPA at any time subdivides (by any stock split, stock dividend or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Fixed Price in effect immediately prior to such
subdivision shall be proportionately reduced, and if MPA at any time combines
(by reverse stock split or otherwise) one or more classes of its outstanding
shares of Common Stock into a smaller number of shares, the Fixed Price in
effect immediately prior to such combination shall be proportionately
increased.  “Market Value” shall mean the volume-weighted average, for the
fifteen (15) consecutive trading days immediately preceding the day that WAC
elects to exercise the Unpaid Interest Sale Option, of the last sale price for
the Common Stock, regular way, or, in case no such sale takes place on such day,
the average of the closing bid and asked prices, regular way, for the Common
Stock, in either case as reported in the principal consolidated transaction
reporting system with respect to securities listed or admitted to trading on the
Nasdaq Global Market or, if the Common Stock is not listed or admitted to
trading on the Nasdaq Global Market, as reported on the principal consolidated
transaction reporting system with respect to securities listed on the principal
national securities exchange on which the Common Stock is listed or admitted to
trading or, if the Common Stock is not listed or admitted to trading on any
national securities exchange, the last quoted price on the principal automated
quotation system that may then be in use or, if the Common Stock is not quoted
on any such system, the average of the closing bid and asked prices as furnished
by a professional market maker making a market in the Common Stock selected by
MPA’s Board of Directors or, in the event that no trading price is available for
the Common Stock, the fair market value of the Common Stock as determined in
good faith by MPA’s Board of Directors.
 
(ii)          MPA shall use commercially reasonable efforts to deliver Unpaid
Interest Shares that are freely tradable under the Securities Act and listed on
a national securities exchange upon any exercise of the Unpaid Interest Sale
Option.  If, upon any exercise of the Unpaid Interest Sale Option, MPA is unable
to deliver Unpaid Interest Shares that are freely tradable under the Securities
Act on a national securities exchange, WAC may rescind such exercise of the
Unpaid Interest Sale Option.
 
(iii)         Notwithstanding anything herein or in the Credit Agreement to the
contrary, immediately following MPA’s purchase of Unpaid Interest pursuant to
exercise of Unpaid Interest Sale Option as set forth in Section 3(a), WAC shall
have no further claim against Fenco or MPA for such Unpaid Interest.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Exercise of Unpaid Interest Sale Option.  If WAC wishes to
exercise the Unpaid Interest Sale Option, in whole or in part, it shall furnish
to MPA a written notice (an “Unpaid Interest Sale Notice”) notifying MPA of its
election to exercise the Unpaid Interest Sale Option and specifying the amount
of Unpaid Interest subject to such Unpaid Interest Sale Notice.  MPA shall
notify WAC within ten (10) business days after its receipt or delivery of the
Unpaid Interest Sale Notice if MPA is unable to deliver Unpaid Interest Shares
that are freely tradable under the Securities Act and listed on a national
securities exchange upon such exercise of the Unpaid Interest Sale Option,
following which WAC may elect either (i) to accept such restricted Unpaid
Interest Shares or (ii) to rescind such Unpaid Interest Sale Notice.  If MPA is
able to deliver Unpaid Interest Shares that are freely tradable under the
Securities Act and listed on a national securities exchange upon such exercise
of the Unpaid Interest Sale Option, it shall deliver such Unpaid Interest Shares
in accordance with Section 3(c) hereof.  Notwithstanding anything herein to the
contrary, upon delivery of an Unpaid Interest Sale Notice, neither Fenco nor MPA
(on Fenco’s behalf) may repay all or any portion of the Unpaid Interest subject
to such Unpaid Interest Sale Notice other than as set forth in Section 3(a) or
until WAC rescinds such Unpaid Interest Sale Notice.
 
(c)           Delivery of Unpaid Interest Shares.
 
(i)           Promptly (but in no event later than fifteen (15) business days
after MPA’s receipt of an Unpaid Interest Sale Notice from WAC), MPA shall issue
and deliver to WAC a certificate for the Unpaid Interest Shares issuable upon
such exercise, which, unless otherwise required by law, shall be free of
restrictive legends.  MPA shall, upon request of WAC, use its commercially
reasonable efforts to deliver the applicable number of Unpaid Interest Shares
electronically through the Depository Trust Corporation or another established
clearing corporation performing similar functions, if available; provided,
however, that MPA may, but will not be required to, change its transfer agent if
its current transfer agent cannot deliver Unpaid Interest Shares electronically
through the Depository Trust Corporation.
 
(ii)          If MPA fails to deliver the required number of Unpaid Interest
Shares upon any exercise of the Unpaid Interest Sale Option in the manner
required pursuant to Section 3(c)(i), then WAC will have the right to rescind
such exercise.  If MPA fails to deliver the required number of Unpaid Interest
Shares upon any exercise of the Unpaid Interest Sale Option in the manner
required pursuant to Section 3(c)(i), and if prior to the receipt of such Unpaid
Interest Shares, WAC or WAC’s broker purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by WAC of
the Unpaid Interest Shares which WAC anticipated receiving upon such exercise
(an “Unpaid Interest Share Buy-In”), then MPA, at the discretion of WAC and
subject to the Subordination Agreement and the Limitation, shall pay in cash to
WAC the amount by which WAC’s total purchase price (including brokerage
commissions and other reasonable out-of-pocket expenses, if any) for the shares
of Common Stock so purchased, exceeds the amount obtained by multiplying (A) the
number of Unpaid Interest Shares that MPA was required to deliver to WAC in
connection with the exercise at issue by (B) the price at which the sell order
giving rise to such obligation was executed, at which point MPA’s obligation to
deliver such certificate (and to issue the Unpaid Interest Shares that MPA was
required to deliver to WAC in connection with the exercise at issue) or credit
WAC’s balance account with the Depository Trust Corporation shall
terminate.  WAC shall provide MPA written notice indicating the amounts payable
to WAC in respect of the Unpaid Interest Share Buy-In and, upon request of MPA,
reasonable evidence of the amount of such loss.
 
 
9

--------------------------------------------------------------------------------

 
 
(iii)         Upon any exercise of the Unpaid Interest Sale Option that is not
subsequently rescinded by WAC, MPA’s obligations to issue and deliver Unpaid
Interest Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by WAC to enforce the
same, any waiver or consent with respect to any provision hereof, the recovery
of any judgment against any person or any action to enforce the same, or any
setoff, counterclaim, recoupment, limitation or termination, or any breach or
alleged breach by WAC or any other person of any obligation to MPA or any
violation or alleged violation of law by WAC or any other person, and
irrespective of any other circumstance which might otherwise limit such
obligation of MPA to WAC in connection with the issuance of Unpaid Interest
Shares.  Nothing herein shall limit WAC’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to MPA’s
failure to timely deliver certificates representing Unpaid Interest Shares upon
exercise of the Unpaid Interest Sale Option (assuming such Unpaid Interest Sale
Option is not rescinded pursuant to the terms hereof) as required pursuant to
the terms hereof.
 
(iv)         In no event shall WAC be obligated to (i) make any representations
or warranties as to the Unpaid Interest Shares or the business of MPA with
respect to the transactions contemplated by this Section 3 other than the
representations and warranties made in the Credit Agreement as of the date
hereof and other than with respect to WAC’s organization, good standing and
authority, its title to the Unpaid Interest Shares, no consents and no conflicts
with WAC’s organizational documents and material agreements or (ii) enter into
or be bound by any non-solicitation or non-competition covenants that purport to
bind WAC or any of its affiliates unless otherwise agreed by WAC.
 
(d)           Charges, Taxes and Expenses.  Except as set forth in Section
9.1(d) of the Credit Agreement, WAC shall be responsible for all tax liability
that may arise as a result of receiving Unpaid Interest Shares upon exercise of
the Unpaid Interest Sale Option.
 
(e)           No Fractional Shares.  No fractional shares of Unpaid Interest
Shares will be issued in connection with any exercise of the Unpaid Interest
Sale Option pursuant to this Section 3.  In lieu of any fractional shares which
would otherwise be issuable, MPA shall pay, subject to the Subordination
Agreement and the Limitation, cash equal to the product of such fraction
multiplied by the closing price of one Unpaid Interest Share as reported by the
applicable Trading Market (as defined in the Warrant) on the date of the Unpaid
Interest Sale Notice.
 
(f)            Limitation on Issuances of Unpaid Interest
Shares.  Notwithstanding anything herein to the contrary:
 
(i)           in no event shall MPA be obligated to issue more than an aggregate
of 1,572,342 Shares (subject to adjustment for any stock split, stock dividend,
recapitalization or similar transaction) (the “Maximum Unpaid Interest Shares”)
pursuant to one or more exercises, in one or more transactions, of the Unpaid
Interest Sale Option;
 
(ii)          immediately following issuance of the Maximum Unpaid Interest
Shares pursuant to one or more exercises of the Unpaid Interest Sale Option, the
Unpaid Interest Sale Option shall be cancelled and of no further force and
effect; and
 
 
10

--------------------------------------------------------------------------------

 
 
(iii)         upon WAC’s receipt of notice from MPA or the Collateral Agent
specifying the type and amount of any payment default, if applicable, (A) of the
occurrence and continuance of an Event of Default (as defined in the Financing
Agreement) described in Section 9.01(a) of the Financing Agreement, (B) of the
occurrence and continuance of an Event of Default (as defined in the Financing
Agreement) described in Section 9.01(c)(i) of the Financing Agreement arising as
a result of MPA’s failure to perform or comply with the financial covenants in
Section 7.03 of the Financing Agreement or (C) that the Senior Secured Creditors
(as defined in the Subordination Agreement) have declared all of the Senior
Obligations (as defined in the Subordination Agreement) to be due and payable
pursuant to Article IX of the Financing Agreement, in each case, WAC may not
exercise the Unpaid Interest Sale Option until (1) in the case of clauses (A)
and (B) above, the applicable Event of Default has been cured or waived in
writing by the Collateral Agent and (2) in the case of clause (C) above, all of
the Senior Obligations (as defined in the Subordination Agreement) have been
Paid in Full (as defined in the Subordination Agreement).  Nothing herein or in
any other Transaction Document shall preclude WAC, upon receipt of such notice
pursuant to clause (A) above, at its sole option, from lending funds to MPA for
the sole purpose of permitting MPA to cure such Event of Default, and in such
case MPA shall use such funds for the sole purpose of curing such Event of
Default.  MPA shall use its commercially reasonable efforts to maintain
compliance with the provisions of the Financing Agreement described in clauses
(A) and (B) above.
 
(g)           Restrictions of Resale of Unpaid Interest Shares.  The provisions
of Section 2(g) hereof shall also apply to any proposed transfers of Unpaid
Interest Shares acquired by WAC pursuant to the terms hereof.
 
(h)           Restrictions on Short Selling and Manipulation.  So long as the
Unpaid Interest Sale Option is outstanding, WAC shall not engage in any short
selling of shares of Common Stock or engage in any other transactions with the
purpose or intent of affecting the price of the Common Stock.
 
Section 4.              Payment Requirement.  Subject to the Subordination
Agreement and the Limitation, if (a) an Event of Default (other than under
Section 6.1(g) of the Credit Agreement) has occurred (after giving effect to the
grace period applicable to Curable Defaults described in the last paragraph of
Section 6.1 of the Credit Agreement, if applicable), MPA agrees to pay to WAC,
within three (3) business days upon WAC’s demand therefor, the full amount of
the Guaranteed Liabilities, or (b) an Event of Default of the type described in
Section 6.1(g) of the Credit Agreement has occurred (after termination of the
grace period applicable to Curable Defaults described in the last paragraph of
Section 6.1 of the Credit Agreement, if applicable), the full amount of the
Guaranteed Liabilities shall be immediately and automatically due and payable
without action of any kind on the part of WAC.
 
Section 5.               Reinstatement.  This Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time payment of the
Guaranteed Liabilities or any other payment made by MPA hereunder, or any part
thereof, is rescinded or must otherwise be returned by WAC upon the insolvency,
bankruptcy, or reorganization of MPA or Fenco, or otherwise, all as though such
payment to WAC had not been made.
 
Section 6.              Obligations Unconditional; Waiver of Defenses.  No fact
or circumstance whatsoever that might at law or equity constitute a discharge or
release of, or defense to the obligations of, a guarantor or surety shall limit
or affect any obligations of MPA under this Guaranty or any document or
instrument executed in connection herewith. Without limiting the generality of
the foregoing:
 
 
11

--------------------------------------------------------------------------------

 
 
(a)           WAC may at any time and from time to time, without notice to MPA,
take any or all of the following actions without affecting or impairing in any
manner the validity or effect of this Guaranty or any of the other Transaction
Documents, or the liability or obligations of MPA under any of the foregoing:
 
(i)           alter, compromise, accelerate, renew, amend the terms, or extend
time of payment of the Obligations;
 
(ii)          accept, substitute, release or surrender any security for the
Obligations;
 
(iii)         accept, release, or substitute other guarantors;
 
(iv)         accept, release, subordinate, or exchange any new or additional
promissory notes; and
 
(v)          release any person primarily or secondarily liable on the
Obligations (including, without limitation, Fenco, any endorser, and any other
guarantor).
 
(b)           No delay in enforcing payment of the Guaranteed Liabilities or any
other amounts required to be paid by MPA hereunder, nor any amendment, waiver,
change, or modification of any terms of any instrument that evidences or is
given in connection with the Obligations, shall release MPA from any obligation
hereunder.  The obligations of MPA under this Guaranty are and shall be primary,
continuing, unconditional and absolute (notwithstanding that at any time or from
time to time all of the obligations guaranteed may have been paid in full),
irrespective of the value, genuineness, regularity, validity or enforceability
of any documents or instruments respecting or evidencing the Obligations.  In
order to hold MPA liable hereunder, there shall be no obligation on the part of
WAC, at any time, to resort for payment to Fenco or any other guaranty or to any
security for the Obligations or this Guaranty.  WAC shall have the right to
enforce this Guaranty irrespective of whether other proceedings or steps are
being taken against any property securing the Guaranteed Liabilities or any
other party primarily or secondarily liable on any of the Obligations.
 
(c)           MPA waives presentment, protest, demand, notice of dishonor or
default, notice of acceptance of this Guaranty, notice of any loans made,
extensions granted or other action taken in reliance hereon, and all demands and
notices of any kind in connection with this Guaranty or the
Obligations.  Additionally, MPA hereby waives and agrees not to assert or take
advantage of:  (i) any right to require WAC first to institute any action, suit,
or proceeding or to join Fenco or any other person in any such action, suit, or
proceeding, or otherwise to exhaust its recourse or pursue any other right or
remedy against Fenco or any security or collateral held by WAC at any time,
before being entitled to payment from MPA of the Guaranteed Liabilities (or any
portion thereof) or any other amounts required to be paid by MPA hereunder; (ii)
the defense of the statute of limitations in any action hereunder or for the
collection of any Guaranteed Liabilities or any other amounts required to be
paid by MPA hereunder; (iii) any defense that may arise by reason of:  (A) the
incapacity, lack of authority, dissolution, or liquidation of Fenco, MPA, or any
other person; or (B) the revocation or repudiation hereof or any other document,
agreement, or instrument by MPA, Fenco, or any other person; (iv) any right
against Fenco (or Fenco’s estate) in the event Fenco becomes bankrupt or becomes
the subject of any case or proceeding under the bankruptcy laws of the United
States of America; (v) any right or claim to subrogation, indemnification,
reimbursement, contribution, or payment for, or with respect to, any and all
amounts MPA may pay or be obligated to pay WAC, including, without limitation,
the Guaranteed Liabilities or any other amounts required to be paid by MPA
hereunder; (vi) any defense based upon any taking, modification, or release of,
any collateral or guarantees for any indebtedness of Fenco to WAC, or any
failure to obtain, perfect, or maintain any security interest in, or the taking
of or failure to take any other action with respect to, any collateral securing
payment of the Guaranteed Liabilities or any other amounts required to be paid
by MPA hereunder; or (vii) any rights or defenses based upon an offset or
counterclaim by MPA against any obligation now or hereafter owed to MPA by
Fenco.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 7.              Waiver of Subrogation.  So long as this Guaranty remains
in effect or any Obligations are outstanding, MPA waives any claim or other
right that MPA might now have or hereafter acquire against Fenco or any other
person primarily or contingently liable on the Obligations (including without
limitation any maker, endorser or guarantor) or that arises from the existence
or performance of MPA’s obligations under this Guaranty, including without
limitation any right of subrogation, reimbursement, exoneration, contribution or
indemnification, or any right of participation in any claim or remedy of WAC
against Fenco or any security for the Obligations which WAC now has or hereafter
acquires, however arising.
 
Section 8.              Application of Funds.  Any and all payments upon the
Obligations made by Fenco, by MPA, or by any other person, and the proceeds of
any and all security for any of the Obligations, may be applied by WAC upon such
of the items of the Obligations, and in such order as it may determine pursuant
to the terms of the Credit Agreement.
 
Section 9.              Covenants.  So long as this Guaranty remains in effect,
MPA agrees that it shall comply with the following covenants, unless WAC
consents otherwise in writing:
 
(a)           MPA shall furnish to WAC:
 
(i)           promptly upon learning of the occurrence of any of the following,
written notice describing the same and the steps being taken by MPA or Fenco in
respect thereof: (A) the occurrence of an Event of Default; and (B) the
institution of, or any adverse determination in, any litigation, arbitration or
governmental proceeding which is material to MPA; and
 
(ii)          from time to time such other information, financial or otherwise,
concerning such MPA, as WAC may reasonably request.
 
(b)           MPA shall permit WAC and its agents at any time during normal
business hours upon reasonable prior notice to inspect its properties, rights,
and assets, and to inspect and audit and make copies of its books and records,
subject to the entry by WAC into a reasonable and customary confidentiality
agreement, provided that unless an Event of Default has occurred and is
continuing, such inspections and audits shall be limited to three (3) times for
any fiscal year.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 10.             Notices.  Any notice which any party hereto may be
required or may desire to give hereunder shall be governed by the notice
provisions of the Credit Agreement.
 
Section 11.             Arbitration and Equitable Relief.
 
(a)           Disputes.  Except as provided in Section 11(c) below, MPA agrees
that any dispute, claim or controversy arising out of or relating to this
Guaranty, or the breach, termination, enforcement, interpretation or validity
hereof, including the determination of the scope or applicability of this
Guaranty to arbitrate, shall be determined by arbitration in New York, New York,
before one arbitrator. The arbitration shall be administered by JAMS pursuant to
its Comprehensive Arbitration Rules and Procedures and in accordance with the
Expedited Procedures in those Rules.  Judgment on the award may be entered in
any court having jurisdiction. This clause shall not preclude parties from
seeking provisional remedies in aid of arbitration from a court of appropriate
jurisdiction.
 
(b)           Governing Law; Consent to Personal Jurisdiction.  The arbitrator
shall apply the State of New York law to the merits of any dispute or claim,
without reference to conflicts of law rules.  MPA hereby consents to the
personal jurisdiction of the state and federal courts located in New York, New
York for any action or proceeding arising from or relating to this Guaranty or
relating to any arbitration in which the parties are participants.
 
(c)           Equitable Relief.  MPA acknowledges and agrees that irreparable
damage would occur in the event that any of the provisions of this Guaranty were
not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that MPA and WAC may apply to any court of
competent jurisdiction for a temporary restraining order, preliminary
injunction, or other interim or conservatory relief, as necessary, without
breach of this Section 11 and without abridgment of the powers of the
arbitrator.
 
(d)           Acknowledgment.  MPA AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS GUARANTY, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION HEREOF, TO BINDING
ARBITRATION, EXCEPT AS PROVIDED IN SECTION 11(c), AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF MPA’S RIGHT TO A JURY TRIAL.
 
Section 12.             Termination of Letter Agreement.  The letter agreement
dated as of May 23, 2012 by and among MPA, WAC and Fenco shall automatically
terminate and be of no force and effect upon execution of the Credit Agreement.
 
Section 13.            Miscellaneous.  Unless the context requires otherwise,
wherever used herein the singular shall include the plural and vice versa, and
the use of one gender shall also denote the other.  Captions herein are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.  References herein to sections or provisions without
reference to the document in which they are contained are references to this
Guaranty.  This Guaranty shall bind MPA and its successors and assigns, and
shall inure to the benefit of WAC and its successors and permitted assigns,
except that MPA may not transfer or assign any of its rights or interest
hereunder without the prior written consent of WAC.  No failure to exercise, and
no delay in exercising, on the part of WAC of any right, power or privilege
hereunder or any document, agreement, or instrument executed in connection
herewith shall preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.  The rights and remedies of WAC herein
provided are cumulative and not exclusive of any rights or remedies provided
hereunder, by law, or in equity.
 
(signature page follows)
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the date
first above written.
 

     
MOTORCAR PARTS OF AMERICA, INC.
 
      By:
/s/ Selwyn Joffe 
                Name:
 Selwyn Joffe
                Title:
 Chairman, President and CEO
         
Acknowledged and agreed (for purposes of Section 2 and 3 hereof):
 
WANXIANG AMERICA CORPORATION
 
      By:
/s/ Pin Ni 
                Name:
 Pin Ni
                Title:
 President
     

 
Signature Page to Guaranty
 
 

--------------------------------------------------------------------------------